Per Curiam.

Memorandum Upon the expiration of the lease, which provided for a rental in a graduated scale, landlord was not entitled to receive rent at the rate provided for in the lease for the last month of the term. The statute provides “ * * * upon the expiration of such lease, the emergency rent shall be a reasonable rent to be fixed by agreement, by arbitration, or by the supreme court upon the basis of the rent charged for the most nearly comparable business space in the same building or other rental area, or other satisfactory evidence, at the time of such agreement, or on the date the application to the supreme court or submission to arbitration is made.” (Business Rent Law, § 13 [L. 1945, ch. 314, as amd.].)
The final order should be reversed, with $30 costs, and proceeding dismissed, with costs.
Hammer, Hofstadter and Hecht, JJ., concur.
Final order reversed, etc.